Citation Nr: 1707104	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for spindle cell lipoma of the neck, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from July 1980 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran provided testimony during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The case was remanded in February 2014 and January 2015 for additional development.

Both of the prior remands noted that the issues involving service connection for a heart disorder and hypertension had been raised by the record and they were referred to the RO for appropriate action.  Although the Board has no jurisdiction over these issues they are again referred to the AOJ, since it does not appear any action was taken.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must be remanded again because based on a review of the record the Board is not confident there was substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The prior remand noted that a current address for the Veteran was not of record and that the Veteran had not reported for two VA examinations that had been scheduled for him.  Since it was unclear if the Veteran ever received notice of his VA examination due to his new address not being on file, the case was remanded to get a current address and to reschedule the examination.

The record shows that attempts to reach the Veteran by telephone were unsuccessful as these numbers were not correct and that an address was ultimately obtained using an internet address locator service.  See Deferred Rating Decision received April 2016.  The May 2016 supplemental statement of the case (SSOC) indicates that the Veteran did not appear for his examination and suggests that a telephone call was made to schedule his examination appointment.  However, there is no documentation pertaining to contact made with the Veteran to schedule the examination by telephone.  Typically, telephone contact made with a Veteran is documented in a "Report of Contact" or a similar record, but there is no such document in his electronic file.  Furthermore, mail sent to the Veteran at the new address was also returned as undeliverable.  Thus, it is still unclear if and how the Veteran was actually given notice of the examination and if he received such information.  

In remanding the Veteran's claim to ensure that appropriate efforts were undertaken to obtain his current address and afford him an examination (in accordance with the instructions in the prior remand), the Board also reminds the Veteran that he has a duty to keep VA appraised of his whereabouts and that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address and telephone number.  All efforts should be documented for the record.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and likely etiology of his spindle cell lipoma of the neck.  Notice of this examination should be provided to the Veteran at his current mailing address and documented in the record.  The Veteran should be notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

a) The Veteran's electronic claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

b) The examiner should opine on whether it is at least as likely as not (1 50 percent probability or greater) that the Veteran's spindle cell lipoma manifested in service or is otherwise related to his service to include exposure to radiation.

c) In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions and contentions regarding the onset of his symptoms and exposure to radiation from Hawk missile systems.

d) A comprehensive rationale for all opinions expressed should be furnished.  Any other notable risk factors that are present or absent should also be discussed.

3.  After ensuring adequate compliance with the remand directives and taking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




